


Exhibit 10.8
SECOND AMENDMENT
TO THE
PNM RESOURCES, INC.
NON-UNION SEVERANCE PAY PLAN
Effective January 1, 2002, Public Service Company of New Mexico (“PNM”) adopted
the Public Service Company of New Mexico Benefits My Way Plan (the “BMW Plan”).
Effective November 27, 2002, sponsorship of the BMW Plan was transferred from
PNM to PNM Resources, Inc. (the “Company”) and the Plan was renamed the “PNM
Resources, Inc. Benefits My Way Plan.” The BMW Plan consisted of a number of
component programs including Program 12, Non-Union Severance Pay Program (the
“Non-Union Severance Program”). Effective as of January 1, 2004, PNM Resources
amended and restated the BMW Plan to divide it into a number of separate plans
that replaced several of the component programs in effect on December 31, 2003.
As part of the amendment and restatement, the PNM Resources, Inc. Non-Union
Severance Pay Plan (the “Plan”) was created as a successor plan to the Non-Union
Severance Program, effective as of January 1, 2004. The Plan was most recently
amended and restated effective August 1, 2007. By this instrument, PNM Resources
now desires to amend the Plan as set forth below.
1.Except as otherwise provided, this Second Amendment shall be effective as of
January 1, 2012.
2.Section 3.5 (Eligibility for Officer Group Severance Benefits) is hereby
amended and restated to read as follows:
3.5    Eligibility for Officer Group Severance Benefits. In order to be eligible
for Officer Group Severance Benefits, a Participant must (a) be a member of the
Officer Group, (b) satisfy the requirements of Section 3.2 (Benefits Due to
Impaction Only) other than Section 3.2(b) (relating to receipt of a Notice of







--------------------------------------------------------------------------------




Impaction), (c) not be ineligible to receive benefits under Section 3.7 (Certain
Employees Ineligible for Benefits), and (d) sign and deliver a Release Agreement
pursuant to Section 3.6 (Release Agreement) below.
3.Section 4.3 (Officer Group Severance Benefits) is hereby amended by the
addition of the following new subsection (f) to the end thereof to read as
follows:


(f)    Cap on Officer Group Severance Benefits. If the benefits due pursuant to
this Section 4.3 exceed the benefits that would be payable under the PNM
Resources, Inc. Officer Retention Plan, as amended and restated effective as of
January 1, 2012 (the “2012 Officer Retention Plan”), following a “Change in
Control” (as defined in the 2012 Officer Retention Plan), the benefits due under
this Plan shall be reduced to an amount equal to the benefits that would be due
under the 2012 Officer Retention Plan. The provisions of this Section 4.3(f)
shall apply regardless of whether there has been a Change in Control and
regardless of whether the Participant is eligible for benefits pursuant to the
2012 Officer Retention Plan.
4.Section 4.6 (No Duplication of Benefits) of the Plan is hereby amended and
restated in its entirety to read as follows:


4.6    No Duplication of Benefits. Notwithstanding anything herein to the
contrary, the right to receive any benefits under the Plan by any Participant is
specifically conditioned upon the Participant either waiving or being ineligible
for any and all benefits under:
(a)    the PNM Resources, Inc. Employee Retention Plan, as it may be amended or
restated from time to time;
(b)    the PNM Resources, Inc. Union Severance Pay Plan, as it may be amended or
restated from time to time; or
(c)    any successor or other severance, retention or change in control plan,
program or agreement sponsored by the Company.
If a Participant is eligible for benefits under the PNM Resources, Inc. Officer
Retention Plan, the Participant is ineligible for benefits under this Plan. A
Participant may not elect to receive benefits under this Plan in lieu of
benefits due pursuant to the PNM Resources, Inc. Officer Retention Plan.
This Section 4.6(d) shall not apply to any individual agreement that provides a
Participant with a special payment in order to induce the Participant to remain
employed by the Company unless the agreement specifically states otherwise. The
Company also may override the provisions of this Section 4.6 by expressly
stating in the other change in control, severance, retention or other plan or
agreement that some or all of the benefits provided by the other change in
control, severance, retention or other plan or agreement are intended to
supplement the benefits provided by this Plan.
5.This Second Amendment amends only the provisions of the Plan as noted above,
and those provisions not expressly amended shall be considered in full force and
effect. Notwithstanding the foregoing, this Second Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions and intent of this Second Amendment.
IN WITNESS WHEREOF, PNM Resources has caused this Second Amendment to be
executed as of this __27th___ day of ___March__________, 2012.


PNM RESOURCES, INC.
By: /s/ P.K. Collawn_____             
Its:     President and Chief Executive Officer     



2